Citation Nr: 0938719	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  00-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's lumbar muscle strain with a history 
of low back pain, L5-S1 intervertebral disc space narrowing, 
and an osteophyte for the period from March 31, 1997, to 
November 28, 1999.  

(The issue of entitlement to a compensable increased 
disability evaluation for the Veteran's right ear hearing 
loss disability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1972 to December 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, denied an increased disability evaluation for 
the Veteran's lumbar muscle strain with a history of low back 
pain.  In February 1999, the RO, in pertinent part, increased 
the evaluation for the Veteran's lumbar spine disorder from 
10 to 20 percent and effectuated the award as of November 25, 
1998.  In June 2001, the Veteran was afforded a 
videoconference hearing before a Veterans Law Judge.  In 
October 2001, the Board denied an increased evaluation for 
the Veteran's lumbar muscle strain with a history of low back 
pain.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In July 2004, the Court vacated the October 2001 Board 
decision and remanded the Veteran's appeal to the Board for 
additional action.  In January 2005, the Board remanded the 
Veteran's appeal to the RO for additional action.  

In December 2005, the RO increased the evaluation for the 
Veteran's lumbar spine disorder from 20 to 40 percent and 
effectuated the award as of September 26, 2003.  In September 
2006, the RO recharacterized the Veteran's lumbar spine 
disorder as lumbar muscle strain with a history of low back 
pain, L5-S1 intervertebral disc space narrowing, and an 
osteophyte evaluated as 40 percent disabling.  

In December 2007, the Veteran was informed that the Veterans 
Law Judge who had conducted his June 2001 videoconference 
hearing was no longer employed by the Board and he therefore 
had the right to an additional hearing before a different 
Veterans Law Judge.  In December 2007, the Veteran informed 
the Board that he did not want an additional hearing before a 
Veterans Law Judge.  In May 2008, the Board granted a 20 
percent evaluation for the period from March 31, 1997, to 
November 28, 1999, and a 40 percent evaluation for the period 
from November 29, 1999, to September 25, 2003, for the 
Veteran's lumbar muscle strain with a history of low back 
pain, L5-S1 intervertebral disc space narrowing, and an 
osteophyte.  The Veteran subsequently appealed to the Court.  

In January 2009, the Court granted the Parties' Joint Motion 
for Remand; vacated that portion of the Board's May 2008 
decision which denied an evaluation in excess of 20 percent 
for the Veteran's lumbar muscle strain with a history of low 
back pain, L5-S1 intervertebral disc space narrowing, and an 
osteophyte for the period from March 31, 1997, to November 
28, 1999; and remanded the issue to the Board for additional 
action.  

This appeal is REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


REMAND

In their January 2009 Joint Motion for Vacatur and Remand, 
the Parties directed that the report of a September 11, 1997, 
VA examination for compensation purposes should be referred 
to the examiner who conducted the examination or, if the 
examiner is no longer available, to another medical 
professional to determine whether the examination report 
reflects that a "Goldthwaite's sign test" was performed 
and, if so, whether it was positive or negative.  

Accordingly, this case is REMANDED for the following action:

1.  Refer the claims files to the 
examiner who conducted the September 11, 
1997, VA examination for compensation 
purposes for his review.  If the examiner 
is no longer available, then refer the 
claims files to another physician.  The 
reviewing physician should specifically 
state (1) whether the September 11, 1997, 
examination report reflects that a 
"Goldthwaite's sign test" was performed 
and (2) if so, whether the test was 
positive or negative.  

2.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
20 percent for his lumbar muscle strain 
with a history of low back pain, L5-S1 
intervertebral disc space narrowing, and 
an osteophyte for the period from March 
31, 1997, to November 28, 1999.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

